OPINION OF THE COURT
Per Curiam.
By order of the Supreme Court of the State of New Jersey, dated July 26, 1995, the respondent was suspended from the *200practice of law in New Jersey for a period of six months, effective August 1, 1995, until further order of that court. The order specified that prior to his reinstatement, the respondent must demonstrate successful completion of the Professional Responsibility Component of the Institute for Continuing Legal Education Skills Training Course and that the entire record in the New Jersey disciplinary matter be made a permanent part of the respondent’s file as an attorney-at-law in that State.
On August 7, 1995, the respondent was served with a notice pursuant to 22 NYCRR 691.3 (b), informing him of his right to impose certain enumerated defenses to the imposition of discipline in New York. The respondent submitted a verified statement setting forth a defense to the imposition of reciprocal discipline. The respondent contends that the imposition of discipline by this Court would be unjust in that the Disciplinary Review Board of the State of New Jersey based its conclusions regarding discipline upon a factual error regarding his plea. When the error was brought to light, the Disciplinary Review Board amended its decision to reflect the correction, but it chose not to revise its disciplinary recommendation. On July 26, 1995, the Supreme Court of New Jersey entered a revised order reflecting the corrected statement of fact regarding the respondent. The respondent has not demanded a hearing pursuant to 22 NYCRR 691.3 (d). He has, however, already been afforded a full evidentiary hearing in New Jersey.
Under the circumstances of this case, the respondent is suspended for one year based upon his suspension in New Jersey.
Mangano, P. J., Bracken, Sullivan, Balletta and Rosenblatt, JJ., concur.
Ordered that the petitioner’s application is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, the respondent, Edward M. Fink, is suspended from the practice of law in New York for a period of one year, effective January 19, 1996; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, during the period of suspension and until the further order of this Court, the respondent, Edward M. Fink, is commanded to desist and *201refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.